Citation Nr: 0421284	
Decision Date: 08/04/04    Archive Date: 08/09/04

DOCKET NO.  02-19 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for perforated bowels, 
status post colostomy, claimed as secondary to service-
connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1965 to May 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which, in pertinent part, denied service 
connection for perforated bowels, status post colostomy, as 
secondary to the service-connected disability of type II 
diabetes mellitus.

The Board notes that in an October 2002 written statement, 
the veteran raised a claim for an increased rating for his 
service-connected coronary artery disease.  Thus far, it does 
not appear the RO has adjudicated this claim.  It is, 
therefore, referred to the RO for appropriate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification if further action is required on the part of the 
appellant.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002).  VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2003)). 

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2003).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2003); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).

The claims file reflects that the veteran has not been 
advised of the provisions of the VCAA or of its implementing 
regulations.  There is no indication in the file that the RO 
notified the veteran of the VCAA or its effect on his claim.  
Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty-to-assist provisions contained in the new 
law.  See, e.g., Pelegrini v. Principi, ___ Vet. App. ___, 
No. 01-944 (June 24, 2004); VAOPGCPREC 7-2004 (July 16, 
2004).

Consistent with the new duty-to-assist regulations, after 
reviewing the veteran's case, the Board believes that the 
additional evidentiary development is also needed prior to 
final appellate consideration of his claim.

In his September 2002 substantive appeal (VA Form 9), the 
veteran contended that he has sought treatment at the Laredo, 
Texas, VA Outpatient Clinic (OPC) since February 2001.  A 
June 2001 response from that facility indicates there were no 
records found after the May 2001 request date.  The veteran 
reiterated in his written statement that he has received 
treatment at that facility, and contended that his service-
connected heart attack caused blood clots to migrate to his 
bowel, causing the bowel perforation.  Given his insistence 
that a physician at the Laredo VAOPC gave this particular 
opinion, the Board believes that the RO should attempt again 
to obtain those records.

Thus, due process requires that this case be REMANDED to the 
RO for the following action:

1.  The RO should review the claims file and 
ensure that all VCAA notice obligations have been 
satisfied in accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any other 
applicable legal precedent.

2.  The veteran should be requested to provide 
the names and addresses of all VA and non-VA 
medical providers who have treated him for the 
disorder at issue since October 2002, with a 
particular request that the veteran verify at 
which VA facility he was treated and the dates of 
that treatment.  The RO should then request all 
additional pertinent medical records from these 
medical providers.

3.  If, and only if, newly obtained medical 
evidence shows a possible link between the 
veteran's perforated bowels and his service-
connected coronary artery disease, status post 
coronary artery bypass graft, the veteran should 
be scheduled for an appropriate VA examination 
(e.g., gastrointestinal) to determine the 
etiology of any perforated bowels found to be 
present.  All indicated tests and studies should 
be performed and all clinical findings reported 
in detail.  The examiner is requested to provide 
an opinion concerning the etiology of any bowel 
disorder found to be present, to include whether 
it is at least as likely as not (i.e., at least a 
50-50 probability) that any currently diagnosed 
perforated bowel disorder is secondary to the 
veteran's service-connected coronary artery 
disease, status post coronary artery bypass 
graft, or whether such an etiology or 
relationship is unlikely (i.e., less than a 50-50 
probability).  A rationale should be provided for 
all opinions offered.  The veteran's claims file 
must be made available to the examiner for review 
in conjunction with the examination, and the 
examination report should indicate whether the 
veteran's medical records were reviewed.

4.  Thereafter, the RO should readjudicate the 
veteran's claim for service connection for 
perforated bowels, status post colostomy.  If the 
benefits sought on appeal remain denied, the 
veteran and his representative should be provided 
with a supplemental statement of the case (SSOC).  
The SSOC should contain notice of all relevant 
actions taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the issues 
currently on appeal since the October 2002 SSOC.  
An appropriate period of time should be allowed 
for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


